United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Peshtigo, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0999
Issued: October 4, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On April 16, 2018 appellant filed a timely appeal from a March 9, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees ’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2
ISSUE
The issue is whether appellant has met her burden of proof to establish an injury causally
related to the accepted January 27, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the March 9, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

FACTUAL HISTORY
On January 29, 2018 appellant, then a 33-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on January 27, 2018 she sprained her left wrist when she
slipped on ice and fell in the employing establishment parking lot while in the performance of
duty. She stopped work on January 29, 2018 and returned to work on January 30, 2018. On the
reverse side of the Form CA-1 the employing establishment indicated that appellant was not in the
performance of duty when injured. It noted that appellant had just punched out for the day and
was walking to her car in the parking lot when she slipped and fell on ice.
On January 27, 2018 appellant was treated at an emergency department by a health care
provider whose signature was illegible. Her diagnosis was left wrist sprain. The provider noted
appellant’s condition was work related and instructed her to see her primary care physician as
needed. Appellant was given Ibuprofen and a splint, which she was to wear for two to three weeks.
In a February 6, 2018 claim development letter, OWCP informed appellant that the
evidence submitted was insufficient to establish her claim. It advised her of the type of evidence
needed and provided a questionnaire for her completion to substantiate the factual elements of her
claim. In a separate letter of even date, it also requested the employing establishment address
whether they concurred with appellant’s statement that she was injured in the employing
establishment parking lot and whether the parking facilities were owned, controlled, or managed
by the employing establishing. OWCP afforded appellant 30 days to submit the requested
information.
Appellant submitted a completed questionnaire, signed February 16, 2018, noting that she
had previously broken her wrist eight years prior. She indicated that when she fell on January 27,
2018, she had finished work and was walking through the parking lot to leave. Appellant noted
that the parking lot where she was injured was owned by the employing establishment, she was
required to park there, and she was not required to pay for parking.
In response to OWCP’s request for information the employing establishment concurred
with appellant’s statement that she was injured while in the employing establishment parking lot.
It advised that the parking facilities were controlled and monitored by the employing establishment
and the public could not use the lot. The employing establishment indicated that parking spaces
were not assigned and appellant was not required to park in the lot and noted other parking was
available.
OWCP subsequently received additional emergency department treatment records. On
January 27, 2018 Dr. Richard S. Stein, Board-certified in emergency medicine, treated appellant
for left wrist pain. Appellant reported that, after leaving work, she fell on ice and used her left
hand to break her fall. She did not strike her head or lose consciousness. Appellant also reported
having previously broken her wrist. Dr. Stein noted findings on examination of decreased range
of motion of the left wrist secondary to pain, no snuffbox tenderness, a small lump on the medial
aspect of the wrist, and full range of motion of the left shoulder and left elbow. An x-ray of the
left wrist was negative for fracture or acute abnormality. Dr. Stein diagnosed strain of the left
wrist and recommended Ibuprofen and a thumb spica splint.

2

By decision dated March 9, 2018, OWCP accepted that the January 27, 2018
employment incident occurred as alleged. However, it denied appellant’s traumatic injury
claim, finding that she had not submitted any evidence “containing a medical diagnosis in
connection with the claimed injury and/or event(s).”
LEGAL PRECEDENT
An employee seeking benefits under FECA 3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.7 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury. 9
An employee may establish that an injury occurred in the performance of duty as alleged, but fail
to establish that the disability or specific condition for which compensation is being claimed is
causally related to the injury. 10
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 11 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a

3

Id.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

J.P., Docket No. 19-0129 (issued April 26, 2019); L.T., Docket No. 18-1603 (issued February 21, 2019);
Shirley A. Temple, 48 ECAB 404, 407 (1997).
11

E.M., Docket No. 18-1599 (issued March 7, 2019); Robert G. Morris, 48 ECAB 238 (1996).

3

complete factual and medical background. 12 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant ’s
specific employment factor(s). 13
ANALYSIS
The Board finds that the case is not in posture for decision.
Appellant claimed to have sprained her left wrist on January 27, 2018 when she slipped
and fell in the parking lot at work. OWCP accepted that the January 27, 2018 employment incident
occurred as alleged, but denied appellant’s claim based on her purported failure to establish a
medical diagnosis in connection with the accepted employment incident. It found that the medical
evidence provided had not been countersigned by a qualified physician and, therefore, was
insufficient to satisfy appellant’s burden of proof.
Although the January 27, 2018 emergency department treatment records were initially
authored by a physician assistant, later on February 4, 2018 Dr. Stein electronically cosigned these
treatment records. Certain healthcare providers such as physician assistants, nurse practitioners,
physical therapists, and social workers are not considered “physician[s]” as defined under FECA. 14
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits. 15 However, a report from a physician assistant or certified nurse
practitioner will be considered medical evidence if countersigned by a qualified physician. 16 As
Dr. Stein endorsed the January 27, 2018 diagnosis of left wrist sprain, the Board finds that
appellant established a medical diagnosis in connection with the accepted employment incident
and, therefore, established both components of fact of injury. Accordingly, the case shall be
remanded for a determination of whether appellant established her claim under FECA.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

13

Id.

14

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

15

K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3a(1) (January 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further action consistent with
this decision of the Board.
Issued: October 4, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

